Citation Nr: 0620569	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a laminectomy at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The appellant had active service from July 1956 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2003, the appellant testified before the undersigned 
Veterans Law Judge at a Board hearing.  

In June 2004, the Board remanded the issue for further 
development.


FINDINGS OF FACT

1.  Postoperative residuals of a laminectomy at L4-L5 did not 
originate in service or within one year thereafter, and they 
are not related to service.

2.  The veteran's congenital transitional vertebra clearly 
and unmistakably existed prior to service and did not 
increase in severity during service.



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for postoperative residuals of a laminectomy at 
L4-L5 are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.307, 3.309 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially complied with the duty to notify 
via a February 2001 letter, issued prior to the initial AOJ 
decision.  In the letter, VA informed the appellant of the 
information and evidence necessary to substantiate his claim 
for service connection.  VA also informed the appellant of 
his and VA's respective duties for obtaining evidence.  
Lastly, the letter asked him to submit additional medical 
evidence and informed him of the types of evidence that can 
support his claim.  Thus, as a practical matter, the Board 
finds that the appellant has been asked to submit any 
evidence in his possession that pertains to his claim.  

In addition, VA provided the appellant with a copy of the 
appealed June 2002 rating decision, August 2002 statement of 
the case, January 2004 Board decision and remand, and January 
2006 supplemental statement of the case.  These documents 
provided notice of the law and governing regulations, and the 
reasons for the determinations made regarding his claim.  By 
way of these documents, the appellant was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, a VA examination report, and statements made by and 
on behalf of the appellant in support of his claim.  The 
Board notes that all available private medical records have 
been obtained and associated with the claims file.  In this 
regard, the Board observes that records from Dr. Hagler are 
no longer available.

The Board notes that the January 2004 remand requested, in 
part, that the RO attempt to obtain private medical records 
from Dr. Hanson.  Accordingly, in January and November 2004 
letters, the RO asked the appellant to complete authorization 
forms for any private medical records, to specifically 
include records from Dr. Hanson.  The Board observes, 
however, that he has not submitted a completed authorization 
form to allow VA to request records from the above physician.  
In this regard, the Board observes that VA's duty to assist 
is not a one-way street; the appellant also has an obligation 
to assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
observes that all available and relevant private medical 
records have been obtained and associated with the claims 
file.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  In an April 2006 letter, VA 
informed the appellant of the evidence required for the 
assignment of a disability rating and effective date.  
Furthermore, for the reasons described below, service 
connection for the claimed disability is being denied and 
neither a disability rating nor an effective date will be 
assigned.  As such, there is no prejudice to the appellant 
with respect to any notice deficiencies related to these 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2005) (harmless error).  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Analysis

The appellant contends, in essence, that he injured his low 
back in service.  He asserts that he was treated twice in 
service and placed on light duty temporarily.  In the 
alternative, he contends, in essence, that he had a 
preexisting low back disorder that was aggravated by service.

After review, the Board finds that the appellant's low back 
disability did not have its onset in service.  In this 
regard, his service medical records are negative for any 
complaints or diagnosis of a low back disorder.  In 
particular, at his separation examination, the appellant did 
not complain of any back problems, and he specifically denied 
arthritis or rheumatism, and any bone, joint, or other 
deformity.  In addition, the examiner noted that the 
appellant had no serious illness or injury while in service.  
Further, the separation examination report reflects a normal 
evaluation of the spine.

The Board notes the appellant's assertion that his in-service 
treatment may not be of record because he was with another 
unit and because he was treated in the field.  The Board 
observes, however, that his available service medical records 
are nevertheless negative for any reports of treatment.  With 
respect to his assertion that he was treated in the field, 
the Board observes that the appellant did not engage in 
combat and he does not contend so; thus, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not applicable.  
Furthermore, even if the Board were to accept that the 
appellant had been treated, his normal separation examination 
indicates that his condition was acute and resolved prior to 
discharge.  

The Board also notes Mr. [redacted] October 1977 sworn 
statement that he was in Korea with the appellant and that 
the appellant had injured his back then while on the boxing 
team.  As above, even if the Board were to accept that the 
appellant had been injured, his normal separation examination 
indicates that his injury was acute and resolved prior to 
discharge.  The Board further observes that Mr. [redacted], as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board further notes the appellant's June 2002 
correspondence indicating that he did not complain of back 
problems at his separation examination because his back was 
not bothering him at that particular time and because he just 
wanted to come home.  In this regard, the Board observes 
that, at his separation examination, the appellant reported 
eye trouble as well as ear, nose, or throat trouble.  In 
addition, the examiner noted that the appellant noticed 
occasional headaches from eye strain.  Thus, the Board finds 
the appellant's June 2002 statements to be unsupported by the 
record, which shows that he did complain of other conditions 
at separation despite the noncontinuous nature of the 
condition and his desire to just come home.  

The Board also finds that the appellant's low back disability 
did not have its onset within one year after discharge.  In 
this regard, the record contains no medical records dated 
within one year of discharge.  The earliest report of record 
is a January 1972 VA hospital summary showing complaints of 
low back pain for about 4 months and a diagnosis of bulging 
disc at the L4-5 level on the right.  Thus, based on the 
above complaints, the appellant's low back pain began in 
September 1971, which is over 13 years after discharge.

An October 1974 letter from Dr. Staff states that from his 
memory the appellant was seen in his office in the summer of 
1962 for an acute sacro-iliac affecting the sciatic nerve in 
the right leg.  Even accepting the physician's recall of the 
date of treatment, the Board notes that the summer of 1962 is 
over 4 years after discharge.  

A December 1974 VA treatment note reflects complaints of low 
back pain for 17 years, which would date the onset of his 
symptoms to his period of active service.  Similarly, March 
and April 1975 private medical records from Dr. Duncan 
reflect the appellant's report of initially injuring his low 
back in service.  Likewise, a March 1977 letter from Dr. 
Simmons reflects that the appellant's condition is stated to 
be secondary to an injury he sustained in the military 
service that was aggravated by an industrial accident 
sustained in 1972.  However, the Board observes that these 
statements appear to merely reflect a recordation of 
historical information relayed by the appellant, rather than 
indicating a medical opinion relating his current low back 
disorder to service.  In this regard, the Board observes that 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Finally, the Board finds that the appellant's low back 
disability is not related to any incident of service.  In 
this regard, the Board notes an August 2002 VA examination 
report, which reflects the opinion that the appellant's low 
back disability is not likely due to his military service.  
The appellant has not otherwise submitted any competent 
medical evidence linking his current low back disability to 
service.  

The Board notes the June 2002 letter from Dr. Clymer, D.O., 
noting that the appellant would not have had any symptoms at 
discharge despite the trauma during the Korean War, 
especially if the appellant was a member of the boxing team, 
because of the appellant's youth.  Dr. Clymer added that 
certainly the appellant's activity during his enlistment in 
connection with the service in all medical probability 
contributed to both the severity of the condition some years 
later and to the condition arising years earlier than it 
would have otherwise.  The Board observes, however, that Dr. 
Clymer does not provide any support for the opinion.  Thus, 
the Board finds that the statement alone is too speculative 
and of little probative value in determining the etiology of 
the appellant's low back disorder.  Further, Dr. Clymer's 
later June 2003 letter, which will be discussed below, 
presents a different theory and thus further detracts from 
its probative value.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for postoperative residuals 
of a laminectomy at L4-L5.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board will now address the appellant's alternate 
contention that he had a preexisting low back disorder that 
was aggravated by service.  In this regard, the Board notes 
the following evidence of record.

A March 1977 letter from Dr. Simmons reflects that the 
appellant had a transitional vertebra, which is a congenital 
variant that often produces a painful instability of the 
lower spine.  In addition, a June 2003 letter from Dr. Clymer 
reflects the opinion that the appellant had back problems 
before entering the service, and that the appellant's current 
disability was greatly exacerbated while in service both in 
terms of his time spent boxing and in terms of his everyday 
military service.  Dr. Clymer concluded that in all medical 
probability the appellant's duties in military service 
greatly exacerbated the conditions and the disability that 
they bring about.  

Assuming that the presumption of sound condition applies in 
this case, although the service medical records do not note 
the appellant's transitional vertebra, the above March 1977 
letter from Dr. Simmons clearly and unmistakably establishes 
that any disability manifested by low back pain, as due to a 
transitional vertebra, preexisted service.  Thus, the Board 
must now determine whether the appellant's disorder increased 
in severity during service.  

After review, the Board finds that there is no evidence of an 
increase in any low back disorder during service or for 
several years following discharge.  Given that there were no 
complaints of low back pain in service, including at 
separation, or for over 4 years after discharge, the Board 
finds that there is no evidence of a permanent increase in 
any disability manifested by low back pain, as due to a 
transitional vertebra, during service.  See Davis v. 
Principi, 276 F.3d 1341, 1344-45 (Fed. Cir. 2002).  In 
addition, as noted above, the June 2002 VA examination report 
reflects that the appellant's current low back disorder is 
not related to service.

Accordingly, the Board determines that the presumption of 
soundness is rebutted, as the appellant's service medical 
records, post-service VA and private medical records, and VA 
examination report clearly and unmistakably establish that 
any disability manifested by low back pain, as due to a 
transitional vertebra, preexisted service and was not 
aggravated by service.  See 38 C.F.R. § 3.306(b); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the appellant's contentions that his 
postoperative residuals of a laminectomy at L4-L5 are related 
to service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.

The Board also notes the statements from various 
acquaintances indicating that the appellant was in good 
health prior to service but suffered from back pain since 
discharge.  In this regard, the Board again observes that 
they, as laypersons, are not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones, supra; 
Espiritu, supra.


ORDER

Service connection for postoperative residuals of a 
laminectomy at L4-L5 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


